Citation Nr: 0805988	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972; from August 1973 to September 1975; and from September 
1979 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.

In July 2005, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge. A transcript of the hearing is of record.

In November 2005, the Board remanded the claim to the RO for 
additional development.  After completing the requested 
action, the RO continued the 
denial of the claim, as reflected in an August 2007 
supplemental statement of the case.


FINDINGS OF FACT

1.  The veteran has consistently asserted, and service 
medical records support the occurrence of a basic training 
accident in which the veteran reported hurting his back.

2. A competent medical opinion has indicated that the 
veteran's degenerative disk disease of the lumbar spine was 
as likely as not related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for degenerative disk disease 
of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

Background

In this case, the veteran claims that his current lumbar 
spine disorder is related in an injury he sustained during 
basic training in 1970.  

In the April 1970 service induction examination, the 
examining physician reported that the veteran had a 
congenital abnormality of the back. 

At entry on to active duty, in August 1970, the Chronological 
Record of Medical Care noted that the veteran had multiple 
minor aches and pains, including backache for two years prior 
to service, and a history of an automobile accident. 
Examination conducted at entry was essentially negative.

In August 1970 shortly after entering active duty the veteran 
reported that he had fallen down the stairs 3 days earlier. 
The impression was low back strain. 

Thereafter, the service medical records during his first 
period of service revealed complaints of chronic low back 
pain without objective findings.  It was noted that he had a 
long history of low back pain. 

At the February 1972 separation examination, no indicia of a 
chronic lumbar spine disorder were noted.

Service medical records during the veteran's second and third 
periods of service contain no references to manifestations, 
diagnoses, or treatment of low back pathology, other than two 
references by the veteran, in 1975 and 1981, to a medical 
history of recurrent back pain.

On VA examinations in November and December 2002, the veteran 
related that he injured his back during basic training in 
1970. The final diagnosis noted residuals of an injury to the 
lumbar spine, status post lumbar discectomy at L5-S1 with 
lumbar disc disease at L3-L4.  The examinations did not offer 
any comment as to the etiology of the veteran's back 
disability.

In a November 2006 VA examination, the examiner reviewed the 
veteran's claim file.  The diagnosis was chronic lumbar 
strain with right sided sciatica status post laminectomy and 
discectomy at L6-S1 and degenerative disk disease L6-S1. The 
examiner opined that after reviewing the records and 
questioning the veteran, "his back disability did not 
preexist service but occurred during his injury while in 
basic training."

In a December 2006 addendum to the VA examination, the 
examiner added:

It is my opinion that his current 
disability, which is status post 
laminectomy degenerative disk disease, is 
due to his in-service low-back strain.  
This is my opinion after having reviewed 
the records extensively now for the 
second time.

 
Analysis

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has never denied that he had spina bifida occulta 
prior to service or that he had an automobile accident prior 
to service.  He has consistently stated that he fell down 
several steps and injured his back during basic training and 
subsequently had continuous back pain.  

The service medical records confirm that the veteran was 
treated in August 1970 after he fell down several steps 
injuring his back. 

The veteran was subsequently given a permanent profile 
against heavy lifting or serving in combat.

The November 2006 VA examination report and December 2006 
addendum reflect the examiner's notations that the claims 
file, including medical records, had been reviewed. The 
examiner recounted the veteran's testimony regarding the in-
service training accident as well as the post-service medical 
records and general medical principles relating to injuries 
and subsequently developed degenerative disk disease, and 
concluded based on these factors that the degenerative disk 
disease, lumbosacral spine was related to the service injury.  
While this medical opinion relied, in part, on the service 
history provided by the veteran, such reliance only warrants 
the discounting of a medical opinion in certain 
circumstances, such as when the opinion is contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006).  Here, the Board has found the veteran's 
statements to be credible and not contradicted by any other 
evidence in the record.

Thus, there is competent, credible evidence of in-service 
back injury, current degenerative disk disease, lumbosacral 
spine, and, based on the in service history, and other 
factors, an uncontradicted medical opinion that there is a 
relationship between the current degenerative disk disease 
disability and the in-service injury.  The medical opinion 
has been expressed in terms sufficient to permit the 
application of the benefit-of-the-doubt doctrine.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In view of the above discussed legal principles and evidence, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for service connection for 
degenerative disk disease, lumbosacral spine are met.


ORDER

Service connection for degenerative disk disease, lumbosacral 
spine is granted.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


